DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James Zigouris on 16 February 2021.

The application has been amended as follows: 
In the claims dated 28 December 2020, claims 1-4, 12, 16, and 18-19 have been amended as follows:

 1. 	(Currently amended) A method comprising:
generating, by a computer device, a plurality of clusters of unmanned aerial vehicles (UAVs) from a plurality of UAVs having different UAV characteristics, wherein the plurality of clusters [[being]] are generated based on the UAV characteristics of each of the plurality of UAVs, and each cluster of the plurality of clusters has a set of cluster parameters; 
determining, by the computer device, task characteristics for a first task;
selecting, by the computer device, one cluster of the plurality of clusters based on the task characteristics of the first task being within the set of cluster parameters of the selected cluster;

sending the first task, by the computer device, to the first UAV in an attempt by the first UAV to complete the first task;
receiving, by the computer device, task feedback regarding the attempt by the first UAV to complete the first task; 
refining [[a]] the set of cluster parameters of the selected cluster, by the computer device, based on the task feedback[[,]]; and
reassigning, by the computer device, and based on the refined set of cluster parameters, the first UAV to a different cluster of the plurality of clusters.

2. 	(Canceled)  

3. 	(Currently amended) The method of claim 1, wherein the 

4. 	(Currently amended) The method of claim 1, wherein the generating is additionally based on seed data, the seed data being at least partially calculated from the UAV characteristics of a seed data set of UAVs that are a subset of the plurality of UAVs.

12. 	(Currently amended) A computer program product, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
generate a plurality of clusters of unmanned aerial vehicles (UAVs) from a plurality of UAVs, each cluster of the plurality of clusters having a set of cluster parameters; 
determine task characteristics for a first task;
select one cluster of the plurality of clusters based on the task characteristics of the first task being within the set of cluster parameters of the selected cluster;
assign to the first task a first UAV of the plurality of UAVs from the selected cluster; 
;
receive task feedback regarding the attempt by the first UAV to complete the task; 
refine the set of cluster parameters of the selected cluster based on the task feedback[[,]]; and
reassign, based on the refined set of cluster parameters, the first UAV to a different cluster of the plurality of clusters.

16. 	(Currently amended) The computer program product of claim 15, wherein the UAV characteristics of the first UAV include a number of rotors, a UAV weight, a frame size, a rotor orientation, a battery type, a battery charge level, a maximum allowable battery discharge percentage, a controller type, a motor manufacturer type, a motor cooling level, a gear ratio, a propeller diameter, a propeller pitch, and a number of blades on [[the]] a propeller.

18. 	(Currently amended) A system comprising:
a processor, a computer readable memory, and a computer readable storage medium storing program instructions, the processor configured to execute the program instructions to:
generate, by the processor, a plurality of original clusters of unmanned aerial vehicles (UAVs) from a plurality of UAVs having different UAV characteristics, the plurality of original clusters being generated based on the UAV characteristics of each of the plurality of UAVs, each of the plurality of original clusters having a set of cluster parameters; 
select one original cluster of the plurality of original clusters based on task characteristics of a first task being within the set cluster parameters of the selected original cluster;
assign to the first task a first UAV of the plurality of UAVs from the selected original cluster; 
send the first task to the first UAV in an attempt by the first UAV to complete the first task;
receive task feedback regarding an attempt by the first UAV to complete the task; 

the set of cluster parameters of the selected original cluster based on the task feedback; 
reassign, based on the refined set of cluster parameters, the first UAV to a different cluster of the plurality of original clusters; and
generate a plurality of new clusters of UAVs from the plurality of UAVs based on the task feedback.

19. 	(Currently amended) The system of claim 18, wherein the program instructions to generate [[a]] the plurality of new clusters include combining two original clusters of the original plurality of clusters into one of the plurality of new clusters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Nadeem Odeh/Primary Examiner, Art Unit 3669